Citation Nr: 1415530	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  12-11 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for leukopenia, claimed as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel

INTRODUCTION

The Veteran served on active military service from August 1968 to August 1970 with subsequent service in the National Guard.  Service in the Republic of Vietnam is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied the Veteran's claim.

In January 2013, the Veteran presented sworn testimony during a personal hearing in Washington D.C., which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.


FINDING OF FACT

Leukopenia (reduced white blood cell count) is not a "disability" for VA compensation purposes.


CONCLUSION OF LAW

Leukopenia is not a disability for which compensation may be granted and, as such, service connection is not warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to notify and to assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA); Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  (The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (April 30, 2008).  The amendments, among other things, removed the notice provision requiring VA to request the claimant to provide any evidence in the claimant's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

As to the pending claim, the Board finds that all notification and development action needed to arrive at a decision has been accomplished.  Through a letter dated in February 2008, the RO notified the Veteran of the information and evidence needed to substantiate his claim.  The Board also finds that the February 2008 notice letter satisfied the statutory and regulatory requirement that VA notify a claimant which evidence, if any, should be obtained by the claimant and which evidence, if any, would be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C. F.R. § 3.159(b)).

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issue on appeal.  The evidence in the claims file includes VA and private treatment records, statements from the Veteran, service treatment records (STRs), and service personnel records.

With regard to the claim of service connection for leukopenia, the evidence does not establish a diagnosis in service nor a currently disability for VA purposes, so it is not necessary to obtain a VA medical opinion with regard to etiology.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  A medical examination would not likely aid in substantiating a claim when the record does not already contain information indicating a currently diagnosed disability for which VA compensation may be granted.  As such, VA is not required to afford the Veteran an examination, and therefore VA has no duty to inform or assist that was unmet.  See Duenas v. Principi, 18 Vet. App. 512, 517 (2004); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (with no indication that a disability or persistent or recurrent symptoms of a disability may be associated with the service or another service-connected disability, claim may be denied where claimant's submissions are insufficient to grant benefits or trigger duty to assist).  The Board has considered the Veteran's contentions in light of the requirements set forth in McLendon and concludes that the record is sufficient to decide the claim, and an examination is not necessary regarding the Veteran's claim of service connection for leukopenia.  See 38 C.F.R. § 3.159(c)(4) (2013).  The Board thus concludes that the requirements of the duty to assist are satisfied.

In short, the Board has considered the provisions of the VCAA in light of the record on appeal, and for the reasons expressed above finds that the development of this claim has been consistent with the requirements of the law.

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for any condition listed in 38 C.F.R. § 3.303(b).  Any condition not encompassed by § 3.303(b) requires a medical nexus.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for the claimed disorder, generally, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Lay evidence can be competent and sufficient to establish the elements of service connection when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, 492 F.3d at 1377.

Service connection may be granted for disability resulting from either disease or injury incurred or aggravated during active duty for training (ACDUTRA).  With respect to time periods of inactive duty for training (INACDUTRA), service connection may only be granted for injury (and not disease) so incurred or aggravated.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).  Only service department records can establish if and when a person was serving on active duty, ACDUTRA, or INACDUTRA.  See Cahall v. Brown, 7 Vet. App. 232, 237 (1994).

Certain diseases associated with exposure to herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, even if a veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that a veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

In this matter, the Veteran asserts entitlement to service connection for leukopenia, which he contends is due to herbicide exposure.  See, e.g., the Veteran's notice of disagreement (NOD) dated July 2008.  To this end, it is undisputed that the Veteran served in the Republic of Vietnam; therefore, herbicide exposure is presumed.  However, for the reasons set forth below, the Board concludes that service connection is not warranted.

With respect to the claimed leukopenia, the Board initially notes that leukopenia is a "condition involving abnormally fewer white blood cells."  See Watson v. Brown, 4 Vet. App. 189, 191 (1993).  VA treatment records demonstrate a history of low white blood cell counts beginning in 1994.  See the VA treatment records dated February 2002 and July 2005.  A VA treatment record dated January 2003 noted that the Veteran has chronic leukopenia and further indicated that the hematology/oncology specialist is "watching the patient because there is no deterioration for the last eight years and if there is a problem, then they will do the bone marrow examination and evaluate further."  A July 2005 VA treatment record confirmed a continuing diagnosis of leukopenia, and noted that no bone marrow biopsy was indicated.  A continuing assessment of leukopenia is documented in the Veteran's VA treatment records.  See, e.g., VA treatment records dated October 2006 and September 2011.

In support of his claim, the Veteran submitted a July 2005 letter from Dr. A.M. who stated that the Veteran "has a chronic case of leukopenia (decreased white blood counts) at least since 1994, which has remained stable."  He opined, "[t]his condition could possibly be due to previous exposure to Agent Orange."  Critically, the June 2009 VA examiner's opinion provides little or no rationale for the conclusion rendered.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence).

Crucially, leukopenia by itself is not a "disability" for which service connection may be granted.  Leukopenia (low white blood cell counts) is a finding from blood panel counts; it does not represent a disability.  See generally 38 C.F.R. § 4.117 (Schedule of Ratings for the Hemic and Lymphatic Systems) (2013).  The Board can only grant service connection for disease or disability causing the abnormal white blood cell counts, but not the counts themselves.  Leukopenia is merely an abnormal laboratory finding, and there is no evidence showing the Veteran has a causal or resultant disability due to his leukopenia.  In this context, while the Veteran testified that he suffers from colds and gets respiratory infections more often (see, e.g., the January 2013 Board hearing transcript), there is no evidence to support a finding that any sickness is due to leukopenia.

Moreover, he does not have a history of leukemia or any other hematologic cancers.  As noted above, service connection may not be granted without competent medical evidence of a current disability.  See Shedden, supra, and Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

In sum, leukopenia is not shown to be reflective of a chronic, acquired disability for VA compensation purposes.  Disability benefits are therefore not available for leukopenia.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau, supra.

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for leukopenia, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for leukopenia is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


